AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                            Page 1 of I



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA
                                                                   e=q
                                                                   !\:-;..: r, ~     r;"""
                                                                                     ~"""    !
                                                                                             o·
                                                                                                 .
                               United States of Americl                      i '"' >-"'~ ..,.           JUDGMENT IN A CRIMINAL CASE
                                                                         A 8• ~'!)Offenses Committed On or After November l, 1987)
                                                                                    C'.

                                                v.           1010 MAR ZJ    . Case Number: 20CR0161-MDD
                                                          ..-.. ... ff, l'   0_    nK:·_rP-]GT   COURT
                             GREGORIO NERI-~!!1:]:~:sr:i:                                 r'::, CAUF~:~ Dudani _ __
                                                                         W                       -·   ,-f~.('!.!;4ant 's Attorne
                                                                                                 L'-~.r-·!..J !   !


REGISTRATION NO. 93427298
                                                                                                                                   MAR 2 ~ 2020
THE DEFENDANT:
lZI pleaded _guilty to count(s) 1 of Superseding Misdemeanor Information          CLEr::.:< U~J 'j:~Tr11::~r COURT
                                                                              SOUTHl:::.~N u:s 11~-:,~r c+ C/.'.i,LIF-ORNIA
D was found guilty to count(s)                                                ov·                                 iJfPlJ"fY

    after a plea of not guilty.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                                               Count Number(s)
8:1325                             IMPROPER ATTEMPTED ENTRY BY AN ALIEN                                                              I
                                   (Misdemeanor)
 D The defendant has been found not guilty on count(s)
 f] Count(s)           Felony Indictment
                                                                                                         is dismissed on the motion of the United States.

                                             IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                 TIME SERVED
 lZI Assessment: $10.00 waived lZI Fine: NO FINE
 lZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days

of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.
                                                               March 24, 2020
                                                               Date of Imposition of Sentence



                                                                                                 HONORABLE MITCHELLD.EMBIN
                                                                                                 UNITED STATES MAGISTRATE JUDGE
